Opinion issued October 11, 2012.




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                          ————————————
                             NO. 01-11-01031-CV
                           ———————————
                           PAUL MINIX, Appellant
                                       V.
       DARLENE JOHNSON, DONEKACH WILSON, AND TEXAS
          DEPARTMENT OF CRIMINAL JUSTICE, Appellees



     On Appeal from the County Court at Law No. 1 and Probate Court
                         Brazoria County, Texas
                     Trial Court Case No. CI046329



                         MEMORANDUM OPINION

      Paul Minix, an inmate at a state correctional facility, appeals from the

dismissal of his lawsuit against the Texas Department of Criminal Justice and two

of its employees. In his petition, Minix alleged that (1) TDCJ property officers
were negligent in shipping his possessions from one correctional facility to

another, resulting in the loss of three books, and (2) TDCJ failed to establish

meaningful grievance procedures for claims for loss of property under section

501.007 of the Government Code. See TEX. GOV’T CODE ANN. § 501.007 (West

2012) (governing inmate claims for lost or damaged property). The only relief

Minix sought was a monetary award of $88.58, the purchase price for the three lost

books. The trial court dismissed Minix’s lawsuit with prejudice as having no

arguable basis in law. See TEX. CIV. PRAC. & REM. CODE ANN. § 14.003(a)(2),

(b)(2) (West 2012) (permitting court to dismiss inmate litigation upon finding that

claim asserted is frivolous). Minix appeals the dismissal order, contending that his

lawsuit is not frivolous.

      Before we address Minix’s appellate arguments, we must determine our own

subject-matter jurisdiction over this appeal. See Saudi v. Brieven, 176 S.W.3d 108,

113 (Tex. App.—Houston [1st Dist.] 2004, pet. denied) (recognizing that lack of

subject-matter jurisdiction is fundamental error that court may properly raise and

recognize sua sponte). The Texas Constitution confers the courts of appeals with

jurisdiction over “all cases of which the District Courts or County Courts have

original or appellate jurisdiction, under such restrictions and regulations as may be

prescribed by law.” TEX. CONST. art. V, § 6. The courts of appeals are also

constitutionally vested with “such other jurisdiction, original and appellate, as may

                                         2
be prescribed by law.” Id. Thus, our jurisdiction over an appeal must be based on

either (1) the general constitutional grant, subject to any restrictions and

regulations imposed by the legislature; or (2) a specific statutory grant of

jurisdiction. See Tex. Dep’t of Pub. Safety v. Barlow, 48 S.W.3d 174, 175−76 (Tex.

2001); Tune v. Tex. Dep’t of Pub. Safety, 23 S.W.3d 358, 361 (Tex. 2000); Huth v.

State, 241 S.W.3d 206, 207 (Tex. App.—Amarillo 2007, no pet.).

      Neither the Government Code provision for inmate claims for lost or

damaged property nor the chapter of the Civil Practice and Remedies Code

governing inmate litigation contains any specific grant of jurisdiction to this Court.

See TEX. GOV’T CODE ANN. § 501.007; see also TEX. CIV. PRAC. & REM. CODE

ANN. §§ 14.001−.014 (West 2012). Absent a specific statutory grant of

jurisdiction, we must look to the applicability of the general constitutional grant. In

suits filed before September 1, 2009, as was Minix’s, the legislature limited the

jurisdiction of the courts of appeals to cases in which the amount in controversy or

the judgment exceeds $100, exclusive of interests and costs.1 See Act of May 17,

1985, 69th Leg., R.S., ch. 480, § 1, 1985 Tex. Gen. Laws 1730 (providing that, in

civil cases, courts of appeals have appellate jurisdiction over civil cases in which

“district courts or county courts have jurisdiction when the amount in controversy


1
      The current version of the statute limits the jurisdiction to cases in which the
      “amount in controversy exceeds $250, exclusive of interest and costs.” See TEX.
      GOV’T CODE ANN. § 22.220(a) (West Supp. 2012).
                                          3
or the judgment rendered exceeds $100, exclusive of interests and costs”)

(amended 2009) (current version at TEX. GOV’T CODE ANN. § 22.220(a) (West

Supp. 2012); see also Act of May 17, 1985, 69th Leg., R.S., ch. 959, § 1, 1985

Tex. Gen. Laws 3280 (same) (amended 2009) (current version at TEX. CIV. PRAC.

& REM. CODE ANN. § 51.012 (West Supp. 2012)). For purposes of determining

jurisdiction, the “amount in controversy” is the sum of money or the value of the

thing for which the suit was brought. Tune, 23 S.W.3d at 361. By statute, the

amount in controversy does not include the costs associated with bringing the suit.

See TEX. GOV’T CODE ANN. § 22.220(a); TEX. CIV. PRAC. & REM. CODE ANN. §

51.012.

      Here, Minix’s original petition in the justice court reflects that he sought

only $88.58 in monetary damages for the loss of three books. He did not seek any

other form of relief. Minix attached to his petition invoices establishing that he

paid $88.58 for the three books. Nothing in the record suggests that the value of the

books exceeded $88.58. Thus, the amount in controversy being below $100, which

is the minimum required to invoke the jurisdiction of this Court, this appeal is

dismissed for want of jurisdiction.

                                  PER CURIAM

Panel consists of Justices Keyes, Massengale, and Brown.




                                         4